    Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 1 of 28



TINITED STATES DICTRICT COURT
Wtr,STF"RN DIS TRICT OF NEW YORK

PAMELA S. SMALL,
                                                                ATTORNEY
                                   Plaintiff,                   AFFIRMATION
        V


THE STATE OF NEW YORK, et al.,                                  Civil Action No.:
                                                                l:12-cv-01236(WMS)
                                   Defendants


        JENNIFER A. SHOEMAKER, ESQ., an attorney atlaw, duly licensed to practice law in the

State of New York, hereby makes the following statements under penalties of perjury:

        1.       I am a partner with the firm of Underberg & Kessler LLP, attorneys for Plaintiff in

the above-captioned matter.

        2.       I have represented Plaintiff   from the inception of this case. As such, I am fully

familiar with the facts and circumstances surrounding this matter.

        3.       I submit this Affirmation in support of Plaintiff s request for reimbursement of post-

trial attorneys' fees and costs.

        4.       Following trial, Plaintiff s counsel was required to draft and file several post-trial

motions.

        5.       In addition, Plaintiff s counsel was required to draft and file responses and replies to

the post-trial motions filed by the Defendants.

        6.       The Court's Decision dated April 15, 2019, awarded attorneys' fees and costs to the

Plaintiff. As   such, post-trial fees and costs should be awarded as well.

        7.       Plaintiff reserved her right to supplement her fee request to include time preparing

and defending these post-trial motions in the initial request for an award of attorney's fees and costs.

        8.       Attached as Exhibit A is our ftrm's billing statement reflecting time billed for post-

trial work from the time of our last request for attorneys' fees to the present.
    Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 2 of 28


          9,       Attached as Exhibit B is our firm's billing statement reflecting costs billed for post-

trial work from the time of our last request for attorneys' fees to the present.

          10.      The Court was previously informed of the qualifications and experience of Ms.

Shoemaker, Ms. Nadir and Ms. Hance in the initial request for an award of fees and costs filed in

October and December,2017. To summarize what has previously been relayed to the Court, Ms.

Shoemaker has been practicing law for more than eighteen (18) years, most of which has been in

the employment practice area. Ms. Nadir has over eight (8) years of experience in the employment

practice area. Ms. Hance has more than twenty-eight years' experience as a litigation paralegal.

          1   1.   Based on the experience of our attorneys and staff, the amount of time and hourly

rates billed are reasonable and warranted.

          12.      Upon review of our previous motion submitted for fees and costs, it came to my

attention that our online research costs were inadvertently omitted from that submission. As such,

attached as Exhibit C is our firm's billing statement for all online research from the beginning       of

this case to the present.      I   ask that the Court award reimbursement for all online research in this

matter.

          WHEREFORE, based on the foregoing, this Court should grant Plaintiff s request for an

award of post-trial attorneys' fees and costs and the cost of all online research from the beginning

of this case to the present.


DATED:             Aprrl25,2019
                   Rochester, New York                      UNDERBERG & KESSLER LLP

                                                            s/Jennife,r A
                                                            Jennifer A. Shoemaker, Esq., of Counsel
                                                            Attorneys for Plaintiff
                                                            300 Bausch & Lomb Place
                                                            Rochester, New York 14604
                                                            Telephone: (585) 258-2500
                                                            j shoemaker@underber gkessler. com




                                                        2
Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 3 of 28




                      EXI{IBIT A
                                               Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 4 of 28

                                                                          Underberg & Kessler LLP
                                                                        Billing lnstruction Worksheet
                                                                                                                                                                                     Page:         1

                                                                                                                                                                               04t25t19      7:24 AM
Account:                            Pamela Small/Pamela Small vs. NYS Department of Corections
Requested By:                       LORI E. GORDON
Draft Bill Number:                  373551
Draft Bill Date:                    04t22t19



Client(s)/ Matte(s):                999250 / 1
                                    Pamela Small / Pamela Small vs. NYS Department of Corrections



Contact Name:

Billing Address:
                                    Pamela Small
                                    14 Fath Drive, #5
                                    Cheektowaga, NY 14225

Timekeeper Assignments:
Billing:                            JENNIFER SHOEMAKER
                                    Responsible:              JENNIFER SHOEMAKER
                                    Originating:              JENNIFER SHOEMAKER



BILLING TO DATE                                                       HOURS                         FEES    DIRECT EXPENSES      INDIRECT EXPENSES                  AGED ACCOUNTS RECEIVABLE
 RELIEVED:                                                               0.00                       $0.00              $0.00                        $0.00    CURRENT                           $0. 00
 BILLED:                                                                 0.00                      $0.00               $0.00                        $0'00    30 DAYS                           $0. 00
 VARIANCE:                                                                                         $0.00               $0.00                        $0.00    60 DAYS                           $0. 00
 % OF REALIZATION:                                                                               100.0 %            100.00 %                     100.00 %    90 DAYS                           $0. 00
 BILLING WRITE UP;                                                                                  $0.00              $0.00                        $0.00    120+DAYS                          $0. 00
 BILLING WRITE DOWN:                                                                                $0.00              $0.00                        $0.00    TOTAL                             $0. 00
 RECEIVABLE WRITE OFF:                                                                              $0.00              $0.00                        $0.00
 TOTAL OUTSTANDING:                                                                                 $0.00              $0.00                        $O.OO   i UNAP. CASH                       $0. 00
                                                                                                                                                            i TRUST BAL.:                      $0. 00
           Billino lnstructions:
               Bill ln Full                                                     Reject ln Full                                 Bookkeeping Department Only:
               Bill   Fees          $                                           Write Off in Full                              Bill Number:
               Bill   Costs         $                                           Apply Trust Funds                              Bill Date:
                                                                                                     q
               Total   Fees/Costs    $                                          Apply Unapplied Cash                           Bill Mail Date:
                                                                                                                               Billed By:
                            Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 5 of 28

                                             Underberg & Kessler LLP
                                           Billing lnstruction Worksheet
                                                                                                        Page:         2
                                                                                                  04125115      7:24 AM
Billing Attorney Approval                    Flala.
                                         Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 6 of 28

                                                                   Underberg & Kessler LLP
                                                                 Billing lnstruction Worksheet
                                                                                                                                                 Page:         J
                                                                                                                                           04125119      7:24 AM

Matter Opened:      911 12011




Assigned Bill Format:            UKDOLLAR
Billing Frequency:               Demand

Draft Bill Fee Amount:           $60,975.00     Draft Bill Cost Amount:   $1 1,218.64   DraftBillTotal:   $72,193.64   Last Bill Amount:              $0.00

Last   Payment:                  nla
Last   Bill Date:                nla
Last   Time Worked:              04t24t2019
Last   Cost Entered:             04102t2019

Fees and Costs Thru      Date:   4!2212019


Area of Law:                     DOMESTIC RELATIONS


Office:                          ROCHESTER
Department:                      LITIGATION
                                   Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 7 of 28

                                                              Underberg & Kessler LLP
                                                           Bi ll i ng lnstruction Worksheet
                                                                                                                                                                           Page:         4
                                                                                                                                                                     04t25t19      7:24 AM
                                                                           Timekeeper Summary

   Timekeeper Name                                                   Rate                  Hours                                   Amount             Brr-r-Tnrs
                                                                                                                                                      Auourur:
   ALINA NADIR                                                    $260.00                  165.6                                 $43,056.00
   ALINA NADIR                                                    $270.00                    1.5                                    $405.00
   JANICE HANCE                                                   $175.00                   15.8                                  $2,765,00
   JANICE HANCE                                                   $180.00                     6.9                                 $1,242.00
   JENNIFER SHOEMAKER                                             $320.00                    35.1                                $1 1,232.00
   JENNIFER SHOEMAKER                                             $325.00                       7                                 $2,275.00
                                                                              TOTAL:                                             $60975.00

                                                                                  Fees

ClreHr Coor          MrrrEn Cooe   Wonx Dare      TReHsncnou   Tmexreprn           DrscRproH                                             Houns                Rere      Atrnouur        Brr-r-Turs
                                                  No.                                                                                                                                    ANour,tl:
999250                             09/28/1 8      3045909      JANICE HANCE        Return from Buffalo following conclusion of                 4,00       $175.00       $700.00
                                                                                   trial; attend conference calls with J.
                                                                                   Shoemaker and A. Nadir with media;
                                                                                   interoffice conferences with attorneys
                                                                                   flowing kial result.
999250                             10/01/18       3048899      JANICE HANCE        Receipt and review of voluminous e-filings                   .50       $175.00        $87.50
                                                                                   during the trial; download and save jury
                                                                                   verdict form; e-mails from and to T.
                                                                                   Leatherland regarding jury result.
999250                             10t01t18       3055897      JENNIFER            Review court filing notlces; organize notes                  .50       $320.00       $160.00
                                                               SHOEMAKER           and file.
999250                             10t02t18       3047839      ALINA NADIR         Conduci legal research into Title Vllfee                    4.90       $260.00     $1,274.00
                                                                                   applicalions and prejudgment interest.
oootAn                             10/03/18       304801   I   ALINA NADIR         Continue legal research related to filing                   6.70       $260.00     $1,742.00
                                                                                   motion for fees, interest and costs.
999250                             1   0/03/1 8   3056672      JENNIFER            Research and conferences regarding                          1.40       $320.00       $448.00
                                                               SHOEMAKER           attorneys fees and pre and postjudgment
                                                                                   interest and costs.
9992s0                             10t04t18       3048369      ALINA NADIR         Continue legal research related to filing                   4,40       $260.00     $1,144.00
                                                                                   motion ;orfees, interest and costs; begin
                                                                                   drafting motion for same.
999250                             1   0/04/1 8   3052204      JANICE HANCE        Receipt and review of letter from the NYS                    .30       $175.00        $52.50
                                                                                   lnsurance Fund regarding workers' comp
                                                                                   lien; e-mails to and from J. Shoemaker and
                                                                                   A. Nadir regarding same.
                           Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 8 of 28

                                                         Underberg & Kessler LLP
                                                       Billing lnstruction Worksheet
                                                                                                                                                    Page         5
                                                                                                                                              04t25t19     7:24 AM
Curnr Coor   Mnrren Coor   Wonx DlrE        TnnNsnclloH    TruexEepEn     DescnrplroH                                    Houns        Rnre       ANouHr            Tsrs
                                                                                                                                                                Brr-r-
                                            No.                                                                                                                 ANouHr:
999250                     10t04t18         3056709        JENNIFER       Review letter from state insurance fund;            70    $320.00      $224.00
                                                           SHOEMAKER      conferences with media; conferences
                                                                          regarding workers compensation lein.l
999250                     10/05/18         3052216        JANICE HANCE   Receipt and review of additional article            .30   $175.00       $52.s0
                                                                          regarding jury verdict; review e-mails from
                                                                          R. Silberstein regarding interview with
                                                                          DOCCS counsel; interoffice conference
                                                                          with A. Nadir.
999250                     10/05/18         3057709        JENNIFER       Conferences regarding attorneys' fees           1   .60   $320.00      $512.00
                                                           SHOEMAKER      motion and interest; research and review
                                                                          time entries.
999250                     1   0/08/1   B   3048770        ALINA NADIR    Condud legal research re: WDNY standard         6.40      $260.00    $1,664.00
                                                                          for reascnable attorney fees and rates.
999250                     1   0/08/1 8     3052227        JANICE HANCE   Review additional article regarding verdict         .30   $175.00       $52.50
                                                                          and fonrard to J. Shoemaker and A. Nadir;
                                                                          interoffice conference with A. Nadir
                                                                          regarding same, status, motions, etc.
999250                     1   0/09/1 8     3049090        ALINA NADIR    Conduct legal research re: hourly rates         2.90      $260.00      $754.00
                                                                          found to be acceptable in WDNY.
999250                     10111t18         3050636        ALINA NADIR    Continue research related to motion for         2.90      $260.00      $754.00
                                                                          fees, costs, interest; draft motion.
999250                     10t11t18         3052339        JANICE HANCE   Receipt and review of Order entering                .40   $175.00       $70.00
                                                                          Judgment and interoffice conference with
                                                                          A. Nadir regarding same; receipt and
                                                                          review of Judgment filed by the Court.
999250                     10t11118         3056741        JENNIFER       Review text order directing entry.                  .20   $320.00       $64.00
                                                           SHOEMAKER
999250                     10112118         3050945        ALINA NADIR    Draft motion for fees, costs and interest.      1.80      $260.00      $468.00
999250                     10t15t18         3053948        JANICE HANCE   Organize and relocate file upon completion          .bu   $175.00      $105.00
                                                                          of trial.
999250                     1   0/1 6/1 8    3051475        ALINA NADIR    Draft motion for fees, costs and interest;      5.90      $260.00    $1,534.00
                                                                          continue research for hourly rates found to
                                                                          be reasonable in WDNY.
999250                     10117118         30541 01       JANICE HANCE   Review file regarding status, preparation of        .60   $175.00      $105.00
                                                                          motion for fees and costs, etc.; e-mails to
                                                                          and from L. Gordon regarding costs report;
                                                                          receipt and review of costs report; receipt
                                                                          and review of two additional articles
                                                                          regarding verdict and DOCCS
                                  Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 9 of 28

                                                              Underberg & Kessler LLP
                                                            Billing lnstruction Worksheet
                                                                                                                                                             Page:         b
                                                                                                                                                    04t25t19         7:24 AM
Cr-rErur   Cope   MrrreR   Coor   Wonx Drre       TRnnsnclon    TtNrxeepen     Descnpnou                                       Houns        RnrE       ANouHr             Brr-r- THrs
                                                  N0.                                                                                                                     AlitouHr:
                                                                               environment.
999250                            10117 t18       3057552       ALINA NADIR    Conduct legal research re: recouping             5.60      $260.00    $1,456.00
                                                                               expert fees; draft motion for fees, costs and
                                                                               interest.
999250                            10/18/18        3052326       ALINA NADIR    Review list of litigation costs and identify     210       $260.00      $546.00
                                                                               necessary revisions; draft affirmation for
                                                                               motion for fees.
999250                            1   0/1 8/1 8   3054128       JANICE HANCE   lnteroffice ccnferences with A. Nadir to         1.10 $175.00           $192.50
                                                                               obtain costs report and what it must entail
                                                                               to be accepted and approved by the court;
                                                                               precept and review of draft report and
                                                                               follow up regarding trial expenses and
                                                                               nanative descriptions to be added.
999250                            1   0/1 9/1 8   3057702       JENNIFER       Work on motion for attorneys fees;               230       $320.00      $736.00
                                                                SHOEMAKER      research regarding attorneys fees;
                                                                               conference vrith A. Nadir.
999250                            10t22t18        30541 82      JANICE HANCE   Locate and download cases cited in Brief         1   .60   $175.00      $280.00
                                                                               for motion for attorney's fees for use in
                                                                               preparing motion for our client; Shepardize
                                                                               cases.
999250                            10t23t18        30541 97      JANICE HANCE   Continue locating, downloading and               1.50 $175.00           $262.50
                                                                               Shepardizing cases cited in Brief,
999250                            10123t18        3058138       ALINA NADIR    Revise motion for fees and affirmation.          2.10      $260.00      $546.00
999250                            10t24t18        3053774       ALINA NADIR    Revise motion forfees, costs and interest;       5.30      $260.00    $1,378.00
                                                                               research re: deadline forfee applications;
                                                                               conference vrith J. Shoemaker re: same.
999250                            10124t18        3057697       JENNIFER       Review all time entries for motion for           8.40      $320.00    $2,688.00
                                                                SHOEMAKER      attorneys fees; research regarding interest
                                                                               and costs; conferences with A. Nadir
                                                                               regarding motion; review and revise motion
                                                                               papers.
999250                            10t25t18        3054139      ALINA NADIR     Draft mction for fees, costs and interest;       8.90      $260.00    $2,314,00
                                                                               compleie additional research for supporting
                                                                               case law re: reasonableness ofaward
                                                                               generally; review complete BlWs and
                                                                               determine best method/format to include in
                                                                               motion; finalize motion and affirmation and
                                                                               file.
999250                            10t25t18        3057295      JANICE HANCE    E-mails from and to A. Nadir regrading the       1   .00   $175.00      $1   75,00
                             Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 10 of 28

                                                            Underberg & Kessler LLP
                                                          Billing lnstruction Worksheet
                                                                                                                                                       Page:         7
                                                                                                                                                04125t19       7:24 AM
Cuerur Cooe   MnneR   Coor   Wonx Dnrr          Tnmsacroru    TrruerEepen    DescRproH                                        HouRs     Rlre       AMOUNT           Brr-r- THrs
                                                No.                                                                                                                 ANourur:
                                                                             filing of ihe motion; e-mails to and from and
                                                                             interoffice conferences with L. Gordon
                                                                             regarding costs report and narrative
                                                                             entries; receipt and review of same.
999250                        10t25t18          3057691       JENNIFER       Review and revise attorneys fees motion.          1.50   $320.00      $480.00
                                                              SHOEMAKER
999250                       10126118           3057367       JANICE HANCE   Receipt and review of filing notification of       .40   $175.00       $70.00
                                                                             motion and download and save same;
                                                                             receipt and review of filing notification from
                                                                             the Court requesting filing conection;
                                                                             interoffice conference with A. Nadir
                                                                             regarding same.
999250                        11t07 t18         3061996       JANICE HANCE   Receipt and review of text order advising of       .20   $175.00       $35.00
                                                                             motion due date.
999250                        11t07t18          3065503       JENNIFER       Review scheduling notice from court                .20   $320.00       $64.00
                                                              SHOEMAKER      regarding motion for attorneys' fees.
999250                       11       /08/1 8   306551   I    JENNIFER       Review motion for new trial; notice to             .50   $320,00      $160.00
                                                              SHOEMAKER      appeal; ofiice conference regarding same.
999250                        1   1i09/18       3059867       ALINA NADIR    Review defendants' Rule 59 motions;               5.40   $260.00    $1,404.00
                                                                             emails to/from J. Shoemaker re: same and
                                                                             re: NYS's motion for extension to respond
                                                                             to fee application; draft response
                                                                             affirmation to motion for extension.
999250                       '1
                                  1/09/1 8      3062013       JANICE HANCE   Receipt and review of Cue/s motion to              .40   $175.00       $70.00
                                                                             alter judgment and State's motion to
                                                                             amend and request a new trial and motions
                                                                             requesting an extension of time to respond
                                                                             to motion for fees.
999250                       1    1   /09/1 8   3065525       JENNIFER       Review motion to extend time to answer             .50   $320.00      $160.00
                                                              SHOEMAKER      motion for attorneys fees; review and
                                                                             revise response to motion; conference with
                                                                             A. Nadir.
999250                       11t13t18           3060692      ALINA NADIR     Phone call with Second Circuit re:                 .20   $260.00       $52.00
                                                                             admission to court for defendant's appeal.
999250                       11t13t18           3062097      JANICE HANCE    Receipt and review of notice from Court            .30   $175.00       $52.50
                                                                             regarding Rule for Court of Appeals on
                                                                             filing forms C&D; interoffice conference
                                                                             with A. Nadir regarding same.
999250                       11t13t18           3065772      JENNIFER        Review Second Circuit efiling regarding            .20   $320.00       $64.00
                          Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 11 of 28

                                                         Underberg & Kessler LLP
                                                       Billing lnstruction Worksheet
                                                                                                                                                    Page:         o
                                                                                                                                              04t25t19      7:24 AM
Clenr Coor   MerreRCooe   WoRxDnrr       TRaHslctron       TTMEKEEpER     DescRtpttoH                                       Houns     Rqre       AlrouHr         Brr-r- Tnrs
                                         No.                                                                                                                     ANouHr:
                                                           SHOEMAKER      forms.
999250                    11t14t18       3066037           ALINA NADIR    Work on responses to Rule 59 motions               3.70   $260.00      $962.00
999250                    11t15t18       3061712           ALINA NADIR    Begin drafting and legal research for              6.30   $260.00    $1,638.00
                                                                          responses to Rule 59 motions.
999250                    11t15t18       3065829           JENNIFER       Conference regarding responsive brief.              ,20   $320.00       $64.00
                                                           SHOEMAKER
999250                    11115t18       3065887           JANICE HANCE   Review court rules regarding motion                 .90   $175.00      $157.50
                                                                          response dates in absence of a scheduling
                                                                          order; fonrard same to J. Shoemaker and
                                                                          A. Nadir; e-mails from J. Shoemaker and
                                                                          A. Nadir regarding same; receipt and
                                                                          review of the Court's text order regarding
                                                                          response dates.
999250                    11116t18       3066039           ALINA NADIR    Work on Rule 59 motion responses.                  410    $260.00    $1,066.00
999250                    11t20t18       30621 85          ALINA NADIR    Work on FRCP 59 motion responses.                  3.90   $260.00    $1,014.00
999250                    11t26t18       3062845           ALINA NADIR    Continue work on responses to Rule 59              1.10   $260.00      $286.00
                                                                          motions.
999250                    11t27t18       3066097           ALINA NADIR    Work on FRCP 59 motions responses.                 3.10   $260.00      $806.00
999250                    11t28t18       30661 08          ALINA NADIR    Work on motion responses.                          5.10   $260.00    $1,326,00
999250                    11t29t18       30661   1 1       ALINA NADIR    Work on motion responses.                          6.40   $260.00    $1,664.00
999250                    1   1/30/1 8   3064524           ALINA NADIR    Continue work on responses to Rule 59              5.10   $260.00    $1,326.00
                                                                          motions; relevant legal research.
999250                    12t03t18       3066241           ALINA NADIR    Draft responses to defendants' motions for         6.30   $260.00    $1,638.00
                                                                          new trial or to alter judgment.
999250                    12t04t18       3066398           ALINA NADIR    Draft responses to      defendants' motions for    4,80   $260.00    $1,248.00
                                                                          new trial or to alter   judgment.
999250                    12t05t18       3066700          ALINA NADIR     Draft responses to      defendants'motions for     6.10   $260.00    $1,586.00
                                                                          new trial or to alter   judgment.
999250                    12t06t18       3067742           JANICE HANCE   E-mails from client   and A. Nadir regarding        .20   $175.00       $35,00
                                                                          staius.
999250                    12t06t18       3073013          JENNIFER        Conference regarding appeal and motion             1.30   $320.00      $416.00
                                                          SHOEMAKER       to set aside verdict; review and revise draft
                                                                          response.
999250                    12t06t18       3073438          ALINA NADIR     Draft responses to defendants' motions for         6,10   $260.00    $1,586.00
                                                                          new trial or to alter judgment.
999250                    12t07t18       3067229          ALINA NADIR     Draft responses to defendants'motions for          6.40   $260.00    $1,664,00
                                                                          new trial or to alter judgment.
999250                    12t07t18       3068695          JANICE HANCE    E-mails from A. Nadir and client regarding          .20   $175.00       $35.00
                                                                          status.
                           Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 12 of 28

                                                   Underberg & Kessler LLP
                                                 Billing lnstruction Worksheet
                                                                                                                                            Page:           o
                                                                                                                                     04125t19         7:24 AM
CUEHI Cope   Marren Cooe   Wonx Dnre   TRnruslcrtoH Tnrrxerprn      DrscRrproH                                     HouRs     Rqrg       AtrrtouHr          Brr-r-Tns
                                       No.                                                                                                                 ANourur:
999250       1              12t07t18   3073282       JENNIFER       Conference regarding next steps.                 .20   $320.00        $64.00
                                                     SHOEMAKER
999250       1              12t10t18   3067655       ALINA NADIR    Draft responses to defendants'motions for       8.80   $260.00    $2,288.00
                                                                    new trial or to alter judgment.
999250       1              12t10t18   306871 6      JANICE HANCE   Receipt and review and download affidavit        .20   $175.00        $35.00
                                                                    filed by J. Wujcik.
999250       1              12t10t18   3073316       JENNIFER       Review and revise motion response;              2.80   $320.00      $896.00
                                                     SHOEMAKER      conferences with A. Nadir; review filings
                                                                    from opposing counsel.
999250                      12t10t18   3073544       JENNIFER       Review and revise motion response.              1.90   $320.00      $608.00
                                                     SHOEMAKER
999250                      12t11t18   3067845       ALINA NADIR    Review defendants' responses to plaintiffs      2.60   $260,00      $676.00
                                                                    motion for fees, interest, and costs; draft
                                                                    reply to defendants' responses to plaintiffs
                                                                    motion for fees, interest, and costs.
999250                      12t11t18   3068729       JANICE HANCE   Receipt and review of e{iled motions by          .40   $175.00        $70.00
                                                                    Plaintiff and ihe State; download and
                                                                    review same; interoffice conference with J,
                                                                    Shoemaker regarding fees.
999250                      12t12t18   3068126       ALINA NADIR    Draft reply to defendants' responses to         4.70   $260.00    $1,222.00
                                                                    plaintiff s motion for fees, interest, and
                                                                    costs.
999250                      12t13t18   3068405       ALINA NADIR    Draft reply tc defendants' responses to         4.80   $260.00    $1,248.00
                                                                    plaintiffs motion for fees, interest, and
                                                                    costs.
999250                      12t14t18   3068663       ALINA NADIR    Draft reply to defendants' responses to         4.30   $260.00    $1 ,1   18.00
                                                                    plaintifls moiion for fees, interest, and
                                                                    costs.
999250                      12t14t18   3073542       JENNIFER       Review and revise motion response.              2.00   $320.00      $640.00
                                                    SHOEMAKER
999250                     12117 t18   3069222      ALINA NADIR     Draft reply to defendants' responses to         5.90   $260.00    $1,534.00
                                                                    plaintiffs motion for fees, interest, and
                                                                    costs and file same.
999250                     12117 t18   3070349      JANICE HANCE    Receipt and review of e-filed motions;           .40   $175.00       $70.00
                                                                    download and save same.
999250                     12117t18    3073499      JENNIFER        Several conferences regarding interest and      1.80   $320.00      $576.00
                                                    SHOEMAKER       attorneys' fees; review draft .
999250                     12t17 t18   3073541      JENNIFER        Work on motion response.                        2.80   $320.00      $896.00
                                                    SHOEMAKER
                           Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 13 of 28

                                                   Underberg & Kessler LLP
                                                 Billing lnstruction Worksheet
                                                                                                                                            Page:        10
                                                                                                                                       04t25t19     7:24 AM
CurHr CooE   MnrreR Cooe   WoRx Dare   TRauslcnoH    TmexeepEn      DEscRrpnoru                                     Houns      Rrre       AruouHr        Brr-r- THrs
                                       No.                                                                                                               AruouHr:
999250       1             12t18t18    3069535       ALINA NADIR    Review Defendant Cue/s Reply to Rule 59           .50    $260.00      $130.00
                                                                    Motion.
999250       1             12t19t18    3073552       JENNIFER       Review second circuit rules and                  1.50    $320.00      $480.00
                                                     SHOEMAKER      procedures.
999250       1             12t20t18    3073537       JENNIFER       Work on motion response.                         2.60    $320.00      $832.00
                                                     SHOEMAKER
999250       1             01t14t19    3079784       JANICE HANCE   Receipt and review of correspondence              .20    $180.00       $36.00
                                                                    from J. Wujcik to the Second Circuit
                                                                    advising of status of motions pending in
                                                                    District Court.
999250                     02t13t19    3093757       JENNIFER       Emailwith WC board regarding lien and              .20   $325.00       $6s.00
                                                     SHOEMAKER      appeal.
999250                      02t14t19   3089642       JANICE HANCE   Receipt and review of e-mails from State           .20   $180,00       $36.00
                                                                    lnsurance Fund and J. Shoemaker
                                                                    regarding workers' comp lien.
999250                      02t14t19   3093815       JENNIFER       Review stay status letter for second circuit.      .20   $325.00       $65.00
                                                     SHOEMAKER
999250                     03/28/19    3103228       JANICE HANCE   Review file regarding F. Annarino witness          .20   $180.00       $36.00
                                                                    fees and days of testimony; e-mail to
                                                                    accounting requesting copy of payment to
                                                                    F. Annarino.
999250                      03t29t19   3103369       JANICE HANCE   Receipt and review of information                  .40   $180.00       $72.00
                                                                    regarding checks issued to F. Annarino for
                                                                    testifying at lrial; review file regarding 2
                                                                    days of testifying; anange for payment of
                                                                    witness fee and mileage for second day of
                                                                    testimony.
999250                      04102t19   3106500       JANICE HANCE   Review file regarding previous payments to         .40   $180.00       $72.00
                                                                    F. Annarino and determine if checks were
                                                                    cashed; request additional checks for
                                                                    payment of witness fees and mileage
                                                                    reimbursement; prepare letter to witness
                                                                    foruarcing same.
999250                      04t02t19   31   09883    JENNIFER       Review email conespondence from F.                 .30   $325.00       $97.50
                                                     SHOEMAKER      Annarino regarding subpoena fee;
                                                                    conference with J. Hance.
999250                      04t15t19   31   09835    JENNIFER       Review Court's decision regarding motions         1.50 $325.00        $487.50
                                                     SHOEMAKER      to set aside verdict, attorneys'fees, costs,
                                                                    etc. Several office conferences regarding
                            Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 14 of 28

                                                         Underberg & Kessler LLP
                                                       Billing lnstruction Worksheet
                                                                                                                                                 Page:        11
                                                                                                                                            04t25t19     7:24 AM
Gueur Cooe   Manrn   Coor   Wonx   Dnru   TRmsncloru       TrurxrrpeR     DescnrpnoH                                      Houns     Rqrr       ANouHr         Bru- Turs
                                          No.                                                                                                                 AttrrouHr:
                                                                          same.
999250                      04t15t19      3110093          ALINA NADIR    Review and analyze Court's decision on           1.50 $270.00        $405.00
                                                                          posttrial motions, including attorney's fees,
                                                                          pre and post judgment interest and
                                                                          remittitur; discuss same with J. Shoemaker
                                                                          and J. Hance.
999250                      04t16t19      3108438          JANICE HANCE   Thorough review of the Court's Decision          1.30 $180.00        $234.00
                                                                          and Order for post-trial motions;
                                                                          communications with J. Shoemaker and A.
                                                                          Nadir regardrng same, trial on damages
                                                                          alone for C. Cuer and how to proceed.
999250                      04t17 t19     3109836          JENNIFER       Lengthy telephone conference with client         2.00 $325.00        $650.00
                                                           SHOEMAKER      explaining judge's post trial decision;
                                                                          review decision.
999250                      04/18/19      3109839          JENNIFER       Conference with A. Nadir regarding client         .20   $325.00       $65.00
                                                           SHOEMAKER      and whether she will accept remittitur.
999250                      04t20t19      3109997          JENNIFER       Conference with client regarding remittitur,      .20   $325.00       $65.00
                                                           SHOEMAKER
999250                      04122t19      31   09845       JENNIFER       Text wi:h client regarding decision on            .20   $325.00       $65.00
                                                           SHOEMAKER      remittitur.
999250                      04122t19      3109846          JANICE HANCE   E-mails from and to Dr. Reagles'office           1.90   $180.00      $342.00
                                                                          inquiring as to status of settlement and
                                                                          appeal; interoffice conference with J.
                                                                          Shoemaker regarding same, motion for
                                                                          post-trial fees and the appeal process;
                                                                          request billing report and receipt and
                                                                          review of same; review previous motion for
                                                                          fees and prepare Affidavit requesting
                                                                          award of posltrial fees and costs.
999250                      04t23t19      31   09844       JENNIFER       Review courl's decision; review and revise        .50   $325.00      $162.50
                                                           SHOEMAKER      client affidavit.
999250                      04t23t19      3109847          JANICE HANCE   Review file regarding clieni's desire to         1.60   $180.00      $288.00
                                                                          accept the court's remittitur and moving
                                                                          forward; prepare affidavit for client's
                                                                          signature confi rming same.
999250                      04t24t19      3109849         JENNIFER        Review and revise supplemental motion for        1.70 $325.00        $552.50
                                                          SHOEMAKER       attorneys' fees and affidavit from clieni
                                                                          regarding remittitur; review time entries and
                                                                          costs and several conferences regarding
                           Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 15 of 28

                                                 Underberg & Kessler LLP
                                               Billing lnstruction Worksheet
                                                                                                                                         Page:        12
                                                                                                                                    04125t19     7:24 AM
ClrHr Cooe   Mmen   Coor   Wonx   Dlre   TRmsacnou   TruexeepeR     Drscnpnot                                       Houns    Rare      AuouHr         Brr-r- THrs
                                         No.                                                                                                          ANouHl:
                                                                    online research inadvertently excluded
                                                                    from initial motion for costs. Conference
                                                                    with client regarding affidavit.
999250                     04t24t19      3109894     JANICE HANCE   Review file regarding fees and costs billing;     .70   $180.00    $126.00
                                                                    review previorly billing statements
                                                                    regarding online research costs; revise J.
                                                                    Shoemaker Affidavit to include costs for
                                                                    online research; revise P. Small Affidavit.
                                                                                                                            TOTAL:   $60975.00
Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 16 of 28




                       EXHIBIT B
                                               Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 17 of 28

                                                                          Underberg & Kessler LLP
                                                                        Billing lnstruction Worksheet
                                                                                                                                                                                    Page          1

                                                                                                                                                                             04t24t19      11:09 AM
Account:                            Pamela Small/Pamela Small vs. NYS Department of Conections
Requested By:                       LORI E. GORDON
Draft Bill Number:                  373551
Draft Bill Date:                    04t22t19



Client(s)/ Mafter(s):               999250 / 1
                                    Pamela Small / Pamela Small vs. NYS Department of Conections



Contact Name:

Billing Address:
                                    Pamela Small
                                    14 Fath Drive, #5
                                    Cheektowaga, NY 14225

Timekeeper Assignments:
Billing:                            JENNIFER SHOEMAKER
                                    Responsible:             JENNIFER SHOEMAKER
                                    Originating:             JENNIFER SHOEMAKER



BILLING TO DATE                                                      HOURS                         FEES    DIRECT EXPENSES      INDIRECT EXPENSES                 AGED ACCOUNTS RECEIVABLE
 RELIEVED:                                                             '0.00                       $0.00              $0.00                        $0.00    CURRENT                           $O.OO
 BILLED:                                                                0.00                       $0.00              $0.00                        $0.00    30 DAYS                           $0.00
 VARIANCE:                                                                                        $0.00               $0.00                       $0.00     60 DAYS                           $0.00
 % OF REALIZATION:                                                                                                                                          90 DAYS
                                                                                                                                                       o/
                                                                                                100.0 %            100.00 %                     00.00 to                                      $0.00
 BILLING WRITE UP:                                                                                 $0.00              $o'oo                       $0.00     120+ DAYS                         $0.00
 BILLING WRITE DOWN:                                                                               $0.00              $0'00                       $0.00     TOTAL                             $0.00
 RECEIVABLE WRITE OFF                                                                              $0,00              $0.00                       $0.00
 TOTAL OUTSTANDJNG:                                                                                $0.00              $0.00                       $0.00     UNAP. CASH:                       $0.00
                                                                                                                                                            TRUST BAL.:                       $0.00
           Billinq lnstructions
               Bill ln Full                                                    Reject ln Full                                 Bookkeeping Department 0nly:
               Bill   Fees          $                                          Write Off in Full                              Bill Number:
               Bill   Costs         $                                          Apply Trust Funds                              Bill Date:
               Total   Fees/Costs   $                                          Apply Unapplied Cash                           Bill Mail Date:
                                                                                                                              Billed By:
                   Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 18 of 28

                                    Underberg & Kessler LLP
                                  Billing lnstruction Worksheet
                                                                                                 Page:          2
                                                                                          04t24t19       11:09 AM
Billing Attorney                     Date:_
                                        Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 19 of 28

                                                                          Underberg & Kessler LLP
                                                                        Billing lnstruction Worksheet
                                                                                                                                                                           a
                                                                                                                                                             Page          J
                                                                                                                                                  04/24119          11:09 AM

Matter Opened:   911   12011




Assigned Bill Format:            UKDOLLAR
Billing Frequency:               Demand

Draft Bill Fee Amount:           $0.00        Draft Bill Cost Amount:     $2,098.96 Draft Bill   Total:   $2,098.96   Last Bill Amount:   $0.00

Last Payment:                    nla
Last Bill Date:                  nla
Last Time Worked:                04t24t2019
Last Cost Entered:               04102t2019


Fees and Costs Thru      Date:   412212019


Area of Law:                     DOMESTIC RELATIONS


Office:                          ROCHESTER
Department:                      LITIGATION
                                 Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 20 of 28

                                                           Underberg & Kessler LLP
                                                         Billing lnstruction Worksheet
                                                                                                                                                                     Page:          4
                                                                                                                                                              04t24t19       11:09 AM
                                                                          Timekeeoer Summarv



                                                                                 Fees



                                                                                Costs

Clrenr Coor        Marrrn Coor   Wonx   Drrr   TRnHslcrroH   TrurxErpEn           Cosr DEscRrploH                                            Cosr Cooe            AmouHr           Brr-r- Tnrs
                                               No.                                                                                                                                 ANounr:
999250                           12t05t18      3072586       1   25059            OnJine Computer Research -    Online Research              ACOMPR               $321.30
999250                           12106t18      3072588       125059               On-line Computer Research -   Online Research              ACOMPR               $128.52
999250                           12107118      3072589       125059               OnJine Computer Research -                                 ACOMPR               $321.30
999250                           12t09t18      3072591       125059               OnJine Computer Research -    Online Research              ACOMPR               $192.78
999250                           12t10t18      3072593       125059               Online Computer Research -    Online Research              ACOMPR               $624.24
999250                           12t13t18      3072594       1 2s059              On-line Computer Research - Online Research                ACOMPR               $192.78
999250                           12t17 t18     3072595       1 25059              OnJine Computer Research - Online Research                 ACOMPR                $64.26
999250                           12t17 t18     3092078       1 25059              Online Research - Electronic Court Records Search.         E106                   $1.20
999250                           01t31t19      3084726       1 25059              COMPUTER RESEARCH FIRM - 03 2018- Online                   FCOMPR                $52.20
                                                                                  Research
999250                           03t29t19      3102627       108737               CLIENT MISCELLANEOUS CHARGES - FMNK                        CMISC                $100.19
                                                                                  ANNARIN0 - Subpoena fee & mileage for 2nd Day of
                                                                                  testimony
999250                           04t02t19      3104400       108737               CLIENT MISCELLANEOUS CHARGES - FMNK                        CMISC                $100.19
                                                                                  ANNARIN0 - Witness Fee & Mileage Reimbursement for
                                                                                  2nd day of trial
                                                                                                                                                   TOTAL:        $2098.96

                                                                             Cost Summary

Cost Description                                                                                                                  Amount      Brr-r-   Txrs
                                                                                                                                              AwrouHr:
CLIENT MISCELTANEOUS CHARGES                                                                                                       $200.38
CO[/PUTER RESEARCH FIRM                                                                                                             $52.20
On-line Computer Research                                                                                                     $1 ,845,1 8
Online Research                                                                                                                      $1.20
                                                                                    TOTAL:                                        $2098.96

                                                                             Trust Historv
Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 21 of 28




                      EXHIBIT C
                                           Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 22 of 28

                                                                        Underberg & Kessler LLP
                                                                      Billing lnstruction Worksheet
                                                                                                                                                                                          Page:             1

                                                                                                                                                                                   04t25t19       1   1:38 AM
Account:                          Pamela Small/Pamela Small vs, NYS Department of Conections
Requested By:                     LORI E. GORDON
Draft Bill Number:                373551
Draft Bill Date:                  04t22t19



Client(s)l Matter(s):             999250 /   1

                                  Pamela Small / Pamela Small vs. NYS Department of Corrections



Contact Name:

Billing Address:
                                  Pamela Small
                                  14 Fath Drive, #5
                                  Cheektowaga, NY 14225

Timekeeper Assignments
Billing:                          JENNIFER SHOE[/AKER
                                  Responsible:             JENNIFER SHOEMAKER
                                  Originating:             JENNIFER SHOEMAKER



BILLING TO DATE                                                    HOURS                            FEES    DIRECT EXPENSES      INDIRECT EXPENSES            I         ECEO ACCOUNTS RECEIVABLE
 RELIEVED:                                                             000                          $0.00              $0.00                        $o   oo   i cunnrr'tr                               $0.00
 BILLED:                                                               0.00                         $0.00              $0.00                        $0.00     i 30 DAYS                                 $0.00
 VARIANCE:                                                                                          $0.00              $0.00                        $0.00         60 DAYS                               $0.00
 % OF REALIZATION:                                                                                100.0 %           100.00 %                     100.00 %         90 DAYS                               $0.00
 BILLING WRITE UP:                                                                                  $0.00              $0.00                        $0.00         120+ DAYS                             $0.00
 BILLING WRJTE DOWN:                                                                                $0.00              $0.00                        $0.00         TOTAL                                 $0.00
 RECEIVABLE WRITE OFF                                                                               $0.00              $0.00                        $0.00
 TOTAL OUTSTANDING;                                                                                 $0.00              $0'00                        $0.00         UNAP. CASH:                           $0.00
                                                                                                                                                                  TRUST BAL.:                           $0.00
           Billinq lnstructions:
               Bill ln Full                                                   Reject ln Full                                   Bookkeeping Depadment Only:
               Bill Fees                                                      Write Off in Full                                Bill Number:
               Bill Costs                                                    Apply Trust Funds    h                            Bill Date:
               Total Fees/Costs                                              Apply Unapplied Cash                              Bill Mail Date:
                                                                                                                               Billed By
                          Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 23 of 28

                                            Underberg & Kessler LLP
                                          Billing lnstruction Worksheet
                                                                                                        Page:          2
                                                                                                 04/25t19       11:38 AM
Billing Attorney   Approval:_               Date:_
                                        Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 24 of 28

                                                                          Underberg & Kessler LLP
                                                                        Billing lnstruction Worksheet
                                                                                                                                                           Page:     3
                                                                                                                                                  04125119    11:38 AM

Matter Opened:   911 12011




Assigned Bill Format:            UKDOLLAR
Billing Frequency:               Demand

Draft Bill Fee Amount:           $0.00        Draft Bill Cost Amount:     $27,011   .89   Draft Bill   Total:   $27,011 .89   Last Bill Amount:    $0.00

Last Payment:                    nla
Last Bill Date:                  nla
Last Time Worked:                04t24t2019
Last Cost Entered:               04t02t2019

Fees and Costs Thru      Date:   412212019


Area of Law:                     DOMESTIC RELATIONS


Office:                          ROCHESTER
Department:                      LITIGATION
                           Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 25 of 28

                                                      Underberg & Kessler LLP
                                                    Billing Instruction Worksheet
                                                                                                                                                       Page:         4
                                                                                                                                                  04125119    11:38 AM
                                                                     Timekeeper Summary



                                                                            Fees



                                                                           Costs

CLrgHr Cooe   Mnnrn Coor   Wonx Dnre      TRnusncltoN   TturxrrprR           Cosr DEscRpnoH                                           Cosr CooE     ANourur         Brr-l Tnrs
                                          NO,                                                                                                                       AwrouHr:
999250                     05/06/1 3      2437153       1   10359            OnJine Computer Research - On-line Computer   Research   ACOMPR        $271.00
oootRn                     05/08/1 3      2437155           10359            OnJine Computer Research - On-line Computer   Research   ACOMPR
                                                        1                                                                                           $118.65
999250                     05/1 3/1 3     2441211       108737               On-line Computer Research - Online Computer   Research   ACOMPR         $37.28
999250                     05/1 6/1 3     2441212       108737               On-line Computer Research - Online Computer   Research   ACOMPR        $157.51
999250                     09t25t14       2593597       11   8826            On-line Computer Research - Online Computer Research -   ACOMPR         $98.01
                                                                             AN
oooc(n                     10t03t14       2600585       118826               OnJine Computer Research - OnJine Computer Research -    ACOMPR        $140.76
                                                                             AN
999250                     1   0/08/1 4   2600591       11   8826            OnJine Computer Research - Online Computer Research -    ACOMPR        $104.04
                                                                             AN
999250                      10t31t14      2608637       11   8826            OnJine Computer Research - On-line Computer Research -   ACOMPR         $85.59
                                                                             AN
999250                      11t04t14      2608639           '18826           OnJine Computer Research - Online Computer Research -    ACOMPR
                                                        1                                                                                            $86.18
                                                                             AN
999250                     02t20t15       2644671       11   8826            On-line Computer Research - Online Computer Research -   ACOMPR         $52.22
                                                                             AN
9992s0                     02t23t15       lo440t   I    11   8826            On-line Computer Research - Online Computer Research -   ACOMPR         $26.11
                                                                             AN
999250                     02t24t15       2644673       11   8826            OnJine Computer Research - On-line Computer Research -   ACOMPR         $20.88
                                                                             AN
999250                     03t21t15       2654465       11   8826            OnJine Computer Research - On-line Computer Research -   ACOMPR         $11.30
                                                                             AN
999250                     03t22t15       2654467       1   18826            On-line Computer Research - Online Computer Research -   ACOIVPR        $16.96
                                                                             AN
999250                     03t26t15       l0c44bY       11   8826            OnJine Computer Research - On-line Computer Research -   ACOMPR        $176.78
                                                                             AN
999250                     03t27t15       2654470       11   8826            OnJine Computer Research - Online Computer Research -    ACOMPR         $88.39
                                                                             AN
999250                     03/30/1 5      2655790       11   8826            Online Computer Research - On-line Computer Research -   ACOMPR          $5.71
                                                                             AN
999250                     03/30/1 5      2655793       11   8826            On-line Computer Research - Online Computer Research -   ACOMPR         $59.57
                              Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 26 of 28

                                                                  Underberg & Kessler LLP
                                                                Billing lnstruction Worksheet
                                                                                                                                                                   Page:          5
                                                                                                                                                             04125119      11:38 AM
ClrEHr Cooe   Mlrren   Cooe   Wonx        Dnre    Tnnrusncnon       TrruExEEpen     Cosr DEscnrprroru                                            Cosr Cooe      AMoUNT           Brr-r- Tnrs
                                                  No.                                                                                                                            ANouNr:
                                                                                    AN
999250                        05t22t15            2672677           '1
                                                                         18826      On-line Comruter Research - Online Computer Research -       ACOMPR        $260.58
                                                                                    AXN
999250                        05t22t15            2672680           1    18826      Online Comcuter Research - Online Computer Research -        ACOMPR        $702.67
                                                                                    AXN
999250                        06/0   1   /1   5   2678630            I l6dzo        OnJine Computer Research - On-line Computer Research -       ACOMPR        $194.07
                                                                                    AN
999250                        06/01/1 5           2678631           11       8826   OnJine Computer Research - OnJine Computer Research -        ACOMPR         $602.39
                                                                                    AN
999250                        06/01 /1 5          2678632           '1
                                                                         18826      OnJine Computer Research - On{ine Computer Research -        ACOMPR          $35.28
                                                                                    AN
999250                        06/1 0/1 5          2678689           11       8826   On-line Computer Research - On-line Computer Research -      ACOMPR          $68.51
                                                                                    AN
9992s0                        06/1   1   /1   5   2678690           1 1      8826   OnJine Computer Research - On-line Computer Research -       ACOMPR          $47.33
                                                                                    AN
oootqn                        06/1            5                              8826
                                     1   /1       2678691           11              OnJine Computer Research - On-line Computer Research     -   ACO[/PR         $34.25
                                                                                    AN
ooot(n                        07/06/1 5           2689764           11       8826   On-line Computer Research - Online Computer Research     -   ACO[/PR         $11.05
                                                                                    AN
999250                        07 t07 t15          2689766            I   I   d6to   OnJine Computer Research - Online Computer Research      -   ACOMPR          $22.10
                                                                                    AN
999250                        07 t08t15           2689767           11       8826   OnJine Computer Research - Online Computer Research   -      ACO[/PR         $22.10
                                                                                    AN
999250                        09/30/1 5           27 1 5999         11       8826   On-line Computer Research - On-line Computer Research -      ACOMPR          $45.56
                                                                                    AN
999250                        05125116            2795130           11       8826   OnJine  Computer Research -                                  ACOMPR         $481 .14
999250                        05t26t16            2795140           108737          OnJine  Computer Research -                                  ACOMPR          $53.46
999250                        06i06/1 6           2803 1 40         108655          On-line Comouter Research -                                  ACOMPR          $cJ.+o
999250                        06107 t16           2803 1 49         116108          On-line Comcuter Research -                                  ACOMPR        $267.30
999250                        06/08/1 6           28031 56          11  8826        0n-line Comcuter Research -                                  ACO[/PR          $53.46
999250                        06/09/'16           2803179           1 08655         On-line Comcuter Research -                                  ACOMPR           $53.46
999250                        06106t17            2910795           1 1 8826        OnJine Computer Research -                                   ACOMPR       $3,1 75.20
999250                        06t12t17            291   1   653     1 1 8826        On-line Computer Research -                                  ACOMPR        $160.38
999250                        06113t17            lv   I tbbb       118826          OnJine Computer Research -                                   ACO[/PR       $946.08
999250                        06t14t17            291   1   658     1 1 8826        On-line Computer Research -                                  ACOMPR        $320.76
999250                        06t14t17            291  659
                                                        1           1 20359         OnJine    Computer   Research   -                            ACOMPR        $134.46
999250                        06t19t17            2914256           1 1 8826        OnJine    Computer   Research   -                            ACOMPR        $641.52
9992s0                        06t22t17            2914365           I 1 8826        OnJine    Computer   Research   -                            ACOMPR        $374.22
999250                        06t26t17            291 6035          1 1 8826        OnJine    Computer   Research   -                            ACOMPR        $978.48
                             Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 27 of 28

                                                             Underberg & Kessler LLP
                                                           Billing lnstruction Worksheet
                                                                                                                                                             Page:              b
                                                                                                                                                      04125119       '1
                                                                                                                                                                          1:38 AM
Cueur Coor   MnrrEn   CooE   Wonx Darr           Tnarusncrroru   Ttuexreprn   Cosr DescnrpttoH                                            Cosr Cooe       AnouHr               BtL Turs
                                                 No.                                                                                                                           Aruourur:
999250                       06t27t17            2916063         11 8826      On-line Comcuter Research -                                 ACOMPR        $1,389.96
999250                       06t28t17            291 6090        1 18826      OnJine Computer Research -                                  ACOMPR        $1,834.38
999250                       06t28t17            2916092         1 08655      OnJine Computer Research -                                  ACOMPR          $548.1 0
999250                       07 t06t17           2920524         108655       OnJine Computer Research -                                  ACOMPR          $106.92
999250                       07109117            2920588         11    8826   OnJine Computer Research -                                  ACOMPR            $0.00
999250                       07111117            2520592         1 1 8826     OnJine Computer Research -                                  ACOMPR          $251.10
999250                       07112117            2920603         1 1 8826     OnJine Computer Research -                                  ACOMPR        $1,053.00
999250                       07 t12t17           2920605         1 08655      OnJine Computer Research -                                  ACOMPR        $1,641.06
999250                       07114t17            2923613         11  8826     Online Computer Research -                                  ACOMPR           $bJ.4b
oootAn                                                           I I 66tO
                             07 117 117          292361 8                     OnJine Computer Research -                                  ACOMPR          $106.92
999250                       08110t17            2928205         '1
                                                                   18826      OnJine Computer Research -                                  ACOMPR          $197.64
999250                       08t11t17            2929874         1 18826      OnJine Computer Research      -                             ACOMPR           $53.46
999250                       08129117            2934050         1 18826      OnJine Computer Research      -                             ACOMPR          $588.06
999250                       09t01117            2940543         1 18826      On-line Computer Research     -                             ACOMPR           $53.46
999250                       09i05/1 7           2940549         1    20359   OnJine Computer Research      -                             ACOMPR          $120.96
999250                       01 /1 0/1 8         2973509         11  8826     OnJine Computer Research      -                             ACOMPR          $518.50
999250                       01t11t18            2973515         11  8826     OnJine Computer Research -                                  ACOMPR          $102.00
999250                       02t21t18            2984454         1 1 8826     OnJine Computer Research -                                  ACOMPR          $280.50
999250                       02t26t18            2986350         119475       On-line Computer Research -                                 ACOMPR          $209.00
999250                       02t26t18            2986351         11  8826     On-line Computer Research -                                 ACOMPR          $187.00
999250                       02t27t18            2986355         11  8826     OnJine Computer Research -                                  ACOMPR          $221.00
999250                       02t28t18            2987498         1 1 8826     OnJine Computer Research -                                  ACOMPR           $59.50
999250                       03/05/1 8           2988345         119475       OnJine Computer Research -                                  ACOMPR          $145.26
999250                       07t23t18            3064723         1    25059   OnJine Computer Research - Pacer-online research            ACOMPR            $0.40
999250                       08i01      /1   8   3036539         1 18826      OnJine Computer Research - on-line research                 ACOMPR          $156.06
999250                       08/07/1 8           3036541         1 18826      OnJine Computer Research - onJine research                  ACOMPR        $1,441.26
999250                       08t23t18            3064727         125059       OnJine Computer Research - Pacer-online research            ACOMPR            $9.50
999250                       08124t18            3064728         125059       0nJine Computer Research - Pacer-online research            ACOMPR            $1.40
999250                       08t27 t18           3037503         118826       On-line Computer Research - on-line research                ACOMPR          $128.52
9992s0                       08t28t18            3037500         11    8826   OnJine Computer Research - on-line research                 ACOMPR           $64.26
999250                       08t29t18            3064729         1    25059   On-line Computer Research - Pacer-online research           ACOMPR            $1.70
999250                       09/05/1 8           3064730         125059       Online Comcuter Research - Pacer-online research            ACOMPR            $2.70
999250                       09/06/1 B           3042125         111474       On-line Comcuter Research - online computer research        ACOMPR          bJ/b.JU
999250                       09/06/1 B           3044833         121298       On-line Comcuter   Research   - on-line computer research   ACOMPR          $376.38
999250                       09/1 0/1 8          3064731         125059       0n-line Computer   Research   - Pacer-online research       ACOMPR            $5.10
999250                       09/1 1/18           3044840         116108       OnJine Computer    Research   - on-line computer research   ACOMPR          $431.46
999250                       09/1   1   /1   8   3064732         1    25059   OnJine Computer    Research   - Pacer-online research       ACOMPR           $12.50
999250                       09/1 9/1 8          3064733         1    25059   OnJine Computer    Research   - Pacer-online research       ACOMPR           $18.90
                                  Case 1:12-cv-01236-WMS-MJR Document 220 Filed 04/25/19 Page 28 of 28

                                                                  Underberg & Kessler LLP
                                                                Billing Instruction Worksheet
                                                                                                                                                                    Page:         7
                                                                                                                                                             04125119      11:38 AM
Cr-rErur   Cooe    Martn   Coor   Wonx Dnre         TRerusacrrou    TrmExEepen        Cost Drscnrprroru                                       Cosr Coor         Aruouur          Bru- Trrs
                                                    No.                                                                                                                          ANoUHT:
999250                            09/20/1 B         3044842           8826
                                                                    1 1               OnJine Computer Research -   online computer research   ACOMPR            $385.56
999250                            09/20/1 8         3044858         116108            OnJine Computer Research -   online computer research   ACOMPR            $128.52
999250                            09/23/1 8         3044844         '1
                                                                         18826        OnJine Computer Research -  on-line computer research   ACOMPR            $128.52
999250                            09t23t18          3044861         108737            OnJine Computer Research -  on-line computer research   ACOMPR            $257.04
999250                            09t24t18          3044846         11 8826           OnJine Computer Research -  on-line computer research   ACOMPR            $238.68
999250                            1   0/1 5/1   I   3053271         1 18826           On-line Computer Research - Online research             ACOMPR             $39.50
999250                            1   0/1 6/1 8     30531   1   I   1 18826           OnJine Computer Research - Online research              ACOMPR            $862.92
9992s0                            1   0/1 6/1 8     3057698         1    25059        COMPUTER RESEARCH (ROC)- computer research              RACOMPR           $284.58
9992s0                            10t17 t18         3057701         1    25059        COMPUTER RESEARCH (ROC)- computer research              MCOMPR            $257.04
999250                            10t22t18          3057677         1    25059        COMPUTER RESEARCH (ROC)- computer research              MCOMPR            $321.30

999250                            10t25t18          3057703         125059            COMPUTER RESEARCH (ROC)- computer research              RACOMPR            $64.26
                                                                                                                                                    TOTAL:    $2701 1.89


                                                                                 Cost Summary

Cost Description                                                                                                                   Amount          Tnrs
                                                                                                                                               Brr-t-
                                                                                                                                               Auourur:
COMPUTER RESEARCH (ROC)                                                                                                            $927.1 B
On-line Computer Research                                                                                                       $26,084.71
                                                                                        TOTAL:                                   $27011.89

                                                                                 Trust Historv
